El Juez Asociado Se. MaoLeaey,
después de exponer los becbos anteriores, emitió la opinión del Tribunal.
Considerando: que procede el recurso do apelación contra las sentencias definitivas y tienen el concepto de tales ade-más de aquellas que terminan el juicio, las que recayendo sobre un incidente ó artículo pongan término al pleito, haciendo imposible su continuación, según lo dispuesto en el Artículo 1688 de la Ley de Enjuiciamiento Civil.
Considerando: que el auto de 19 de Noviembre del año anterior, contra el cual se interpuso el recurso de apelación y que se limitó á negar la reposición del de 1 de Octubre, que denegó la intervención de las operaciones de recolección del café de la finca rústica, dentro del procedimiento sumarísimo de la Ley Hipotecaria, no tiene el concepto de definitivo, por-que á nada pone término, ni hace imposible la continuación del pleito, por cuya razón fué bien denegada la apelación por el Tribunal de Distrito de Mayagüez.
Considerando: que este recurso de queja tiene por objeto la admisión ó no del recurso de apelación denegado, y si este Tribunal acordase la admisión se pondría en contradicción con los Artículos 175 y 176 del Eeglamento de la Ley Hipo-tecaria, puesto que estas dsiposiciones previenen que no puede suspenderse dicho procedimiento, ni á instancia misma del deudor, y admitida la apelación su primer efecto sería *180la suspensión del procedimiento, puesto que el Tribunal care-cería ya de jurisdicción para seguir actuando.
Considerando: que con negar la queja, y por ende la ad-misión del recurso de apelación, se cumple con la ley y no se causa perjuicio al deudor, puesto que éste tiene á su favor todos los' recursos que le otorga el párrafo 9 del Artículo 175 del reglamento ya citado, y basta puede asegurar la efectividad de la sentencia que baya de dictarse en el pleito que puede iniciarse á su instancia, pidiendo en él la retención del todo ó de una parte de la cantidad que por él procedi-miento ejecutivo debe entregarse al ejecutante, según el párrafo 10 del referido artículo 175 de la ley mencionada.
Se declara sin lugar el recurso interpuesto por el Licen-ciado Fernando Vázquez, en representación de Don Domingo Eivera, contra el auto de 5 de Diciembre de 1903 dictado por la Corte de Distrito de Mayagüez, el que se confirma con las costas á la parte recurrente; y comuniqúese esta resolu-ción á la Corte de Mayagüez para los efectos procedentes.
Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados Hernández, Figueras y Sulzbacber.